Wedell, J.
(dissenting): I dissent from the view of the majority which holds that the state may charge a man with the embezzlement of $21 on the-day of October, 1935, and that upon failure to prove the conversion of a felonious- amount on that or any other single day, the state will be permitted to aggregate various smaller amounts converted on previous separate and distinct occasions in order to raise the amount to a sum sufficient to constitute a felony. That is the clear import of this decision. In this opinion I am not discussing the question of what might possibly be done under the procedure of other states, under certain circumstances; I am discussing the information under which this defendant was charged, tried and convicted and on a state of facts concerning which there is no dispute.
In my judgment the opinion of the majority is fundamentally unsound. That defendant was proven guilty of a misdemeanor cannot be doubted. That defendant was not shown to have been guilty of a felony is so patent it scarcely requires argument. That defendant was not tried on the theory that he embezzled the total lump sum of all his shortages, on the day he resigned, and on which day he was, of course, required to account for the balance of funds, is conclusively shown by the state’s own evidence. The evidence showed he converted the total amount, not on that day but on numerous days prior to the date of October 21. Furthermore, the opinion of the majority admits that failure of defendant to make settlement with the county treasurer did not constitute the crime of embezzlement. (State v. Ricksecker, 73 Kan. 495, 85 Pac. 547; State v. Richardson, 138 Kan. 471, 26 P. 2d 251.)
Furthermore, the suggestions that this lawsuit may have been tried on the theory of a previously conceived plan to subsequently convert, on various occasions, amounts less than that which would constitute a felony, are completely and conclusively refuted by the information filed. It definitely alleges, in substance, that on the-day of October, 1935, defendant unlawfully, etc., converted to his own use money of the value of $21. If it be true that such an intent had existed, then when that intent was executed by the conversion of an amount less than $20 the crime was complete and each *51and every one of such conversions constituted a separate and distinct offense and was punishable as such. (State v. Finney, 141 Kan. 12, 40 P. 2d 411, and cases there cited.) Each was a misdemeanor and not a felony. To illustrate we may choose some arbitrary dates and amounts. Evidence required to convict defendant of an embezzlement of $10 on October 1 clearly would not convict for the embezzlement of $15 on October 16, nor would a conviction for the latter offense constitute a bar to a prosecution of the former, the reason being no identity of offenses existed. (State v. Schmidt, 92 Kan. 457, 140 Pac. 843; State v. Ragan, 123 Kan. 399, 256 Pac. 169; 8 R. C. L. 143, 144, 151; State v. Finney, supra.) There was no evidence defendant had previously determined to embezzle any definite or indefinite amount on any given future date or dates. Hence there was no basis for instructions on such a theory under an information which was plainly not drawn on any such theory. Let us assume, however, without any evidence to support the assumption, that this was defendant’s intention and that such intention was previously formed. The mere fact defendant had, previous to October 1, determined he would embezzle $10 on October 1, and $15 on October 16, such previous intention would not permit the state to combine two separate and distinct offenses and thus convict defendant of a felony; that is, of having embezzled $25 on October 16. For clarity, we may put it another way. Supposing defendant, in keeping with the formation of a previous intent, had embezzled $25 or any other amount constituting a felony on October 1, and another $25 on October 16, and was thus prosecuted on those two counts, could it be logically contended in his defense that he had committed only the single felony of embezzling $50 on October 16? Certainly not. These felonious offenses are no more separate and distinct than the separate misdemeanors proved in the instant case.
The majority opinion calls attention to the fact that the Finney case was a prosecution for embezzlement under the banking act (G. S. 1935, 9-140), and that it was an essentially different offense than that under which defendant in this case was prosecuted. (G. S’. 1935, 21-545.) No distinction, however, is made nor can it logically be made, as the author of this opinion views the subject, on the precise question of whether the several separate and distinct conversions of funds can be combined to constitute one offense.
The majority opinion refers to a statement from Wharton on Criminal Procedure, which appears to permit a charge of conversion *52in a lump sum where the circumstances are such that, unless the prosecution be permitted to aggregate a continued systematic peculation on the part of a defendant, it might be impossible to secure a conviction because the separate and distinct acts of conversion may not be susceptible of direct proof. A sufficient answer to that statement is that such were not the circumstances in this case. There was evidence in the instant case of defendant’s own admissions that he had converted funds to his own use for two years in small amounts not exceeding $10 to $15 at one time. No one can doubt that an information properly drawn on the basis of those facts would fail to support a verdict of at least one misdemeanor.
Time will not permit further treatment of the subject. With due deference and with utmost respect to the views of the majority, I am obliged to dissent from paragraph three of the syllabus and corresponding portion of the opinion.
Smith, J., joins in this dissent.